                  IN THE UNITED STATES DISTRICT COURT                            FILED
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION
                                                                                   NOV 16 2018
                                                                                Clel'X, U.S Diatrict Court
                                                                                   District Of Montana
                                                                                         Missoula

 JACK DEASON,                                               CV 18-171-M-DWM

                       Plaintiff,
                                                                ORDER
         vs.

 TELETECH SERVICES
 CORPORATION,

                       Defendant.


      Plaintiff Jack Deason moves to remand this matter to the state court on the

grounds that he does not plan to seek recovery in an amount in excess of $75,000.

(Doc. 9.) Defendant Teletech Services Corporation does not oppose the motion.

      In the absence of diversity jurisdiction, 28 U.S.C. § 1332(a), IT IS

ORDERED that the plaintiffs motion (Doc. 9) is GRANTED. The December 6,

2018 Preliminary Pretrial Conference and related deadlines are VACATED. This

matter is REMANDED to the Montana Eleventh Judicial District Court. The

Clerk of Court is directed to transfer the file to the state court

      Dated this /   "7~ay of Novemb.....__...........~
                                            Donald    VJ·
                                                       Mo loy, District Judge
                                            Unitedf tates D trict Court
